Opinion by
Judge Peters:
No objections were made to any evidence that was offered or heard on the trial, and no exceptions were tahen to- the instructions given to the jury at the instance of appellee, although therefore there may have been errors in those instructions we must regard them: as waived. Burns v. Commonwealth, 3 Met. 13; Sec. 275, Crim. Code.
Craddock, for appellant.

Attorney-Gmeral, for appellee.

The evidence in our opinion preponderates very decidedly against the verdict, but this court can not reverse the judgment because the court below refused to grant a new trial on that ground. In cases of misdemeanors this court can only reverse a judgment of a lower court for errors of law appearing on1 the record to the prejudice of the appellant. Sec. 348, Crim. Code.
Wherefore the judgment must be affirmed.